Mr. Justice del Toro
delivered the opinion of the court.
The hearing on the appeal in this case was held on October 28, 1913, and on the 10th instant-the defendant-respondents moved this court to allow them to file a supplementary brief which accompanied the motion.
The object of the rules of this court relative to the filing of briefs is to procure that the question or questions to be decided shall lie submitted wholly and explicitly to this court at the hearing of the appeal. The appellant is required to present his brief first (Rule 42) and the respondent is required to file his counter brief five days before the day set for the hearing (Rule 45), so that both parties may be perfectly prepared when they appear. Any deviation from these rules may result prejudicial to the rights of one of the parties and to the systematic proceedings of the appeal, and only in cases in which the circumstances justify it should we permit any departure from the procedure established by the said rules.
*1028In the present case the respondents should have exhausted their argument in the counter brief which they filed at the proper time, and as in their motion for leave to file a supplementary brief they do not set forth any good reasons which justify or even tend to justify their action, we might overrule their motion offhand.
However, as the respondents allege dn the motion accompanying their brief-that they served a copy thereof on the adverse party, which party has offered no objection, and as no new questions are raised therein for discussion and decision, the brief consisting only of an amplification of the arguments already advanced, in the exercise of our.discretion and without establishing a precedent, we will allow the brief in question to be included in the record for such purposes as it may serve.
A similar case was decided by the Supreme pourt of Massachusetts. In its opinion the said court expressed itself as follows:
“Since this ease was submitted upon briefs, and taken info consideration by the court, two supplemental briefs in behalf of the city of Lynn have been' sent to the court. This course is irregular, and we do not intend to sanction it as a precedent; but notice having been given to the petitioners, and no objection being made by them, we will consider the points presented.” Adams and others, petitioners, 165 Mass., 497, 500.

Motion sustained.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.